Citation Nr: 1501099	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 16, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1979.

This appeal comes before the Board of Veterans' Appeals from rating decisions of the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an August 2010 rating decision, the RO granted a TDIU, effective January 6, 2010. The Veteran initiated an appeal for an earlier effective date for the TDIU. In a May 2011 rating decision, the RO granted an earlier effective date, November 16, 2009, for the TDIU. The Veteran perfected and continued his appeal, indicating that he was seeking an effective date earlier than November 16, 2009.

The Board notes that in October 2007, the Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ). That hearing addressed the issues that were before the Board at that time, service connection for a back disability and an increased disability rating for bilateral pes planus. The VLJ who held the hearing subsequently issued decisions on the back and feet issues. The 2007 hearing did not address issues of a TDIU or effective date for a TDIU. As the 2007 hearing did not address the TDIU effective date issue that is presently on appeal to the Board, it is not necessary for the VLJ who held the hearing to adjudicate the current issue.


FINDINGS OF FACT

1. Prior to November 16, 2009, the Veteran's service-connected disabilities of common etiology did not have ratings combinable to a 60 disability rating. His service-connected disabilities did not have a combined rating of 70 percent.

2. November 16, 2009, is the earliest date when all of the Veteran's service-connected disabilities were of common etiology, and those disabilities had a combined rating of 60 percent.


CONCLUSION OF LAW

A TDIU for the Veteran may not be effective prior to November 16, 2009. 38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with notice in multiple letters issued between 2005 and 2013. In those letters, the RO addressed the information and evidence necessary to substantiate claims for service connection. The RO informed the Veteran how VA assigns disability ratings and effective dates. The letters also addressed who was to provide the evidence.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, a transcript of the October 2007 Travel Board hearing, and records from the United States Social Security Administration (SSA). The reports of VA examinations provide sufficient information for purposes of deciding the issue on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Effective Date for TDIU

The Veteran contends that the effective date for the TDIU granted in his case should be earlier than November 16, 2009. More specifically, he argues that the TDIU should be effective in September 2004, associated with his submission at that time of a claim for VA benefits.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective dated will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of increased disability compensation, including a TDIU, is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date, and otherwise the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2014). When a veteran has more than one service-connected disability, the ratings are combined in a manner explained at 38 C.F.R. § 4.25 (2014).

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). For the purpose of finding one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The current TDIU effective date issue arose from the history of the Veteran's claims and VA's decisions over the years since his separation from service. In October 1979, the Veteran submitted a claim for service connection for pain in his feet. In a January 1980 rating decision, the RO denied service connection for pes planus. In September 2004, the Veteran submitted a claim for service connection for pain in his feet and for a back disorder. In April 2005, he submitted a claim for service connection for disabilities of the feet, legs, arms, and back. In the 2004 and 2005 claims, he indicated that he had not worked since 2003. Private medical treatment records that he submitted also indicated that he had not worked since 2003.

In a July 2005 letter, the RO indicated that the Veteran's claim included a claim based on individual unemployability. In an August 2005 rating decision, the RO granted service connection for bilateral pes planus. The RO made service connection effective September 17, 2004, and assigned a 0 percent disability rating. The RO denied service connection for a back disability. The Veteran appealed the July 2005 rating decision to the Board. In a June 2006 rating decision, the RO denied service connection for arm pain, and denied a TDIU.

In the October 2007 Board hearing, the Veteran agreed that the issues on appeal were service connection for a back disability and a higher rating for pes planus. In a January 2008 decision, the Board denied a higher rating for pes planus. The Board remanded the issue of service connection for a back disability to the RO for the development of additional evidence. In a March 2009 decision, the Board granted service connection for a back disability, described as degenerative disc disease of the lumbar spine. The Board found that the back disability was secondary to his service-connected pes planus.

In a May 2009 rating decision, the RO effectuated the Board's grant of service connection for the back disability. The RO made service connection effective September 17, 2004. The RO assigned a 10 percent rating from September 17, 2004, and a 20 percent rating from April 24, 2009. In addition to the service-connected back disability, the Veteran still had service-connected pes planus, rated at 0 percent. Thus, following the May 2009 rating decision, the history of the combined ratings for his service-connected disabilities was 10 percent from September 17, 2004, and 20 percent from April 24, 2009.

In May 2009, the Veteran submitted a notice of disagreement (NOD) with the rating for his back disability. He filed a claim for an increased rating for his pes planus. He also filed a claim for a TDIU.

In January 2010, the Veteran submitted a claim for service connection for depression, claimed as secondary to his back disability. In a May 2010 rating decision, the RO granted service connection for major depressive disorder, as secondary to the back disability. The RO made service connection for the depressive disorder effective November 16, 2009, and assigned a 30 percent rating. The RO continued the 0 percent rating for pes planus. From the May 2010 rating decision, the history of the combined ratings was 10 percent from September 17, 2004, 20 percent from April 24, 2009, and 40 percent from November 16, 2009.

In a July 2010 rating decision, the RO increased the rating for the back disability from 20 percent to 40 percent, effective January 15, 2010. The RO granted service connection for radiculopathy in the left and right lower extremities, found to be secondary to the back disability. The RO made service connection for the lower extremity radiculopathies effective September 17, 2004, and assigned a 10 percent rating for each extremity. From the July 2010 rating decision, the history of the combined ratings was 30 percent from September 17, 2004, 40 percent from April 24, 2009, 60 percent from November 16, 2009, and 70 percent from January 15, 2010.

In an August 2010 rating decision, the RO granted service connection for right shoulder disability as secondary to the back disability. The RO made service connection effective January 6, 2010, and assigned a 20 percent rating. The RO granted service connection for carpal tunnel syndrome of the right wrist as secondary to the back disability. The RO made service connection effective January 6, 2010, and assigned a 10 percent rating. In that decision the RO also granted a TDIU. The RO made the TDIU effective January 6, 2010.


In October 2010, the Veteran filed an NOD with the effective date for the TDIU. In a May 2011 rating decision, the RO granted an earlier effective date, November 16, 2009, for the TDIU. The Veteran perfected and continued his appeal, indicating that he was seeking an effective date earlier than November 16, 2009.

VA has found that the Veteran's back disability is secondary to his pes planus. VA has found that his depressive disorder, left lower extremity radiculopathy, and right lower extremity radiculopathy are each secondary to the back disability. Thus, his pes planus, back disability, depressive disorder, left lower extremity radiculopathy, and right lower extremity radiculopathy all result from common etiology, that is, from his pes planus, as added to by his related back disability. All of the disabilities that were service-connected as of November 16, 2009, then, are considered as one disability for TDIU purposes. As of November 16, 2009, then, there was for TDIU purposes one disability with a combined rating of 60 percent. The single disability rated at 60 percent is the basis for the November 16, 2009, effective date for the TDIU that the RO ultimately assigned.

There is no point prior to November 16, 2009, when the Veteran could be found to have one disability ratable at 60 percent, or one disability ratable at 40 percent and a combined rating of 70 percent. As his service-connected disabilities did not have ratings in effect that met the criteria for a TDIU at any time earlier than November 16, 2009, then November 16, 2009, is the date when entitlement to a TDIU arose. It is thus also the earliest date as of which it is factually ascertainable that disability had increased to warrant a TDIU. That date is later than the date of the Veteran's claim for a TDIU. In accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, November 16, 2009, is the earliest effective date appropriate for the TDIU. The Board therefore denies an effective date earlier than November 16, 2009 for the TDIU.



ORDER

Entitlement to an effective date earlier than November 16, 2009, for a TDIU is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


